Citation Nr: 0632208	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  99-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than August 23, 2000 
for the award of a 100 percent rating for the veteran's 
psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1942 to January 1945.  This matter is to the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA) which in granting a 100 
percent rating for the veteran's service connected 
psychiatric disability assigned an effective date of August 
1, 2003.  In July 2004 the Board remanded the matter for 
further development.  A September 2005 rating decision 
awarded an earlier effective date of August 23, 2000.  The 
veteran has continued his appeal.    


FINDING OF FACT

Prior to August 23, 2000, it was not shown that the veteran's 
psychiatric disorder was manifested by total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name, or to other symptoms of like gravity.   


CONCLUSION OF LAW

An effective date prior to August 23, 2000 for the award of a 
100 percent rating for psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400, 4.130, 
Diagnostic Code (Code) 9411 (2006).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim and explained that VA was responsible 
for obtaining relevant records from any federal agency, and 
that VA would make reasonable efforts to obtain records not 
held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This letter also advised the veteran to submit any 
evidence in his possession pertaining to his claim.  In 
addition, the letter explained the criteria for assigning 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Supplemental statements of the case 
in December 2003 and September 2005 provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.   

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained identified 
available pertinent medical records.  The veteran was 
afforded VA psychiatric evaluations.  He has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

The RO accepted the veteran's May 12, 1997 statement 
(received on May 15, 1997) as a formal claim for increase for 
his service connected psychiatric disability.   

May 1996 to August 2000 private psychological records from 
Dr. M show ongoing psychological treatment.  During this time 
period Dr. M consistently reported that the veteran did not 
have any suicidal or homicidal ideation and did not report 
any formal thought disorder or any inability to perform 
activities of daily living, disorientation to time or place 
or memory loss for people's names.  He did suffer from some 
acute bouts of anxiety, significant family conflict and 
varying levels of agitation, irritability and depression.    

On November 1997 VA examination the diagnosis was Anxiety 
Disorder not otherwise specified (NOS).  The veteran reported 
that he had trouble with sleep onset insomnia and that his 
appetite and energy were good and his concentration was 
really good.  He did not feel that he became excessively 
irritable or argumentative.  He could enjoy several things 
such as painting and doing light maintenance around his home.  
His mood depended on the situation with him feeling down and 
resentful some of the time.  He denied suicidal ideation or 
psychotic symptoms.  Mental status examination showed 
appropriate dress and fluent and logically constructed 
speech.  The veteran's mood was moderately irritable and 
argumentative, but he was otherwise cooperative.  The 
examiner found no psychotic thinking and no suicidal or 
homicidal ideation.  The veteran was alert and knew the 
correct day of the week (but did not give the correct date).  
He had difficulty with mental arithmetic but abstracted 
proverbs well and handled judgment testing well.  Recall 
memory was 2 of 4 items spontaneously recalled, 3 of 4 with a 
hint, and 4 of 4 with a list.  Insight was fair.  The 
examiner commented that the veteran was competent to handle 
funds and assigned a Global Assessment of Functioning (GAF) 
score of 55.  

A December 1997 Mendocino County Veteran's Service Office 
(VSO) psychological report shows that the veteran had 
symptoms of moderate depression including restricted range of 
affect, depressed mood, feelings of hopelessness, insomnia, 
anxiety and chronic conflict with his youngest daughter.  He 
exhibited extreme irritability and despair when circumstances 
arose that were difficult for him to cope with.  He 
experienced nightmares, intrusive thoughts, irritable mood 
and difficulty interacting with his family.  His continual 
conflict with his youngest daughter challenged his ability to 
contain his anger.  On mental status examination the 
veteran's psychomotor activity was restless, his tone of 
voice was normal, and his voice tempo was pressured.  His 
voice volume was loud and his diction was normal.  His 
conversation was appropriate and goal-directed, and he was 
open and cooperative during sessions.  Affect was irritable 
with occasional lability, there was no evidence of formal 
thought disorder, and he was oriented x 3.  He was unable to 
remember much of his World War II experiences, which 
precipitated confusion, irritability and anger towards 
authority.  The diagnosis was post traumatic stress disorder 
(PTSD), chronic and the GAF score was 40.  

An August 23, 2000 Mendocino County VSO psychological report 
showed a diagnosis of PTSD, chronic.  The veteran presented 
with symptoms of chronic PTSD and mild depression.  Symptoms 
included insomnia, anxiety, family conflicts, anger and 
nightmares.  Mental status examination showed restless 
psychomotor activity, agitated tone of voice and pressured 
tempo of voice.  Voice volume was normal and his stream of 
conversation reflected a tangential flow of thought.  He was 
open and cooperative during the interview and his predominant 
mood was moderately depressed.  There was no evidence of a 
formal thought disorder or of suicidal ideation.  The veteran 
was oriented in the three spheres.  He was unable to remember 
much of his World War II experience and became quite restless 
and labile while discussing traumatic experiences.  He often 
had nightmares, which forced his wife to sleep in a separate 
room, and he experienced significant conflict with family 
members.  He exhibited a restricted range of affect, with 
marked outbursts of irritability.  The examiner commented 
that the veteran, a 77 year old male, was unable to sustain 
meaningful employment.  

In a July 2003 statement, the veteran's representative argued 
that the veteran was entitled to total disability evaluation 
(100 percent rating) for his psychiatric disorder effective 
May 15, 1997 (the date of his claim for increase) since his 
overall condition had remained virtually unchanged during 
that time.

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later [emphasis added].  38 C.F.R. §  3.400.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the formal claim.  Id.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned. 38 C.F.R. 
§ 4.7.

Psychiatric disability is rated under the schedule of ratings 
for mental disorders.  See 38 C.F.R. § 4.130.  A 100 percent 
rating is assigned when there is total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.    

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As mentioned above, the veteran's formal claim for increase 
was received on May 15, 1997.  The record contains no 
communication or treatment record within the year prior to 
this date that could constitute an informal claim.  See 38 
C.F.R. § 3.155(a), supra.   Consequently, since the effective 
date of an evaluation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later (see 38 C.F.R. § 3.400, supra), 
the effective date for the increase to 100 percent for the 
veteran's psychiatric disability may be no earlier than May 
15, 1997.  Since the veteran has already been granted a 100 
percent rating effective back to August 23, 2000, the Board's 
inquiry is now limited to whether the veteran is entitled to 
an earlier effective date within the time frame between May 
15, 1997 and August 23, 2000.

It is not shown that during the time between May 15, 1997 and 
August 23, 2000 the veteran suffered from the total 
occupational and social impairment necessary to support a 100 
percent rating for psychiatric disability.  The record is 
notably devoid of any evidence of the acute symptomatology 
listed in the rating criteria as indicative of this level of 
impairment.  He did not have gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time or place 
or memory loss for names of close relatives, own occupation 
or own name.  To the contrary, he has been consistently found 
to lack any suicidal or homicidal ideations and has also been 
found to lack any thought disorder or psychotic thinking.  
There have not been any reports of difficulty with activities 
of daily living, disorientation to time or place or memory 
loss for names.  Significantly, on December 1997 private 
psychological evaluation the veteran's conversation was 
appropriate and goal-directed, he was open and cooperative 
during sessions, there was no evidence of formal thought 
disorder and he was oriented x 3.  There were no findings of 
any homicidal or suicidal ideation and no findings that the 
veteran was having any difficulty with his activities of 
daily living.  

There is no basis in the medical record for a finding that 
prior to August 23, 2000 the veteran had from total 
occupational and social impairment due to psychiatric 
disability.  While he may believe that he had such impairment 
prior to that date, as a layperson, his beliefs are not 
competent evidence regarding the degree of medical impairment 
arising from a service connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's representative argues that the veteran is 
entitled to a 100 percent rating from May 15, 1997 (the date 
of his claim for increase) because his overall psychiatric 
condition remained virtually unchanged from that date to 
August 23, 2000.  However, the focus of the deliberation must 
be on the degree of disability that was actually shown by the 
record [i.e., prior to August 23, 2000].  Significantly, it 
was on August 23, 2000 Mendecino County evaluation that a 
medical examiner commented that the veteran was unable to 
work, suggesting it was due to the service connected 
psychiatric disability.  

In short, the degree of occupational and social impairment 
resulting from psychiatric disability necessary to support a 
100 percent rating for the veteran's service connected 
psychiatric disability was neither shown nor suggested by 
medical evidence prior to August 23, 2000.  Consequently, 
entitlement to a total rating for the psychiatric disability 
did not arise prior to that date, and an effective date for a 
total rating prior to that date is not warranted.   

ORDER

An effective date prior to August 1, 2003 for the award of a 
100 percent rating for the veteran's psychiatric disability 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


